                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


JENNIFER MCCLEAN,

      Plaintiff,

v.                                               Case No. 8:19-cv-2678-T-02AAS

ROSS SCOPELLITI,

     Defendant.
_____________________________________/

                          ORDER REMANDING FOR
                   LACK OF SUBJECT MATTER JURISDICTION
      This Cause comes before the Court sua sponte. A review of the record

reveals that Jennifer McClean filed her Complaint against Ross Scopelliti—and

others not party to this case—in state court in 2012. Dkt. 1-1. The action was

removed to this Court by Mr. Scopelliti on October 28, 2019. Dkt. 1. Upon

consideration of all relevant filings and case law, the Court hereby remands this

case to the Circuit Court for the Thirteenth Judicial Circuit in and for Hillsborough

County, Florida. There is no federal subject matter jurisdiction.

 I.   Discussion

      Federal courts are courts of limited jurisdiction—they possess only that

power authorized by the Constitution and by statute. Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). A civil case
originally filed in state court may be removed to federal court by a defendant so

long as the case could have originally been brought in federal court. See 28 U.S.C.

§ 1441(a). Federal district courts have original jurisdiction over civil actions

brought in diversity, in which the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between citizens of different

States. 28 U.S.C. § 1332(a)(1). Federal courts have “an independent obligation” in

each case “to determine whether subject-matter jurisdiction exists, even in the

absence of a challenge from any party.” Arbaugh v. Y & H Corp., 546 U.S. 500,

501 (2006).

      Removal statutes are construed narrowly with all uncertainties resolved in

favor of remand. Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002).

Further, under 28 U.S.C. § 1447(c), a case removed from state court must be

remanded if it appears that it was inappropriately removed. The removing party

must prove federal jurisdiction exists. Williams v. Best Buy Co., 269 F.3d 1316,

1319 (11th Cir. 2001).

      Mr. Scopelliti, a Florida resident, purports to remove this case based on

diversity jurisdiction. But neither the underlying case nor Mr. Scopelliti’s Notice of

Removal provide a basis for removal under diversity. See Dkt. 1. Where, as here,

the state-court plaintiff does not plead a specific amount of damages, the removing

defendant must show that it is more likely than not that the amount in controversy


                                           2
exceeds the $75,000 requirement. Kirkland v. Midland Mortg. Co., 243 F.3d 1277,

1281 n.5 (11th Cir. 2001). Mr. Scopelliti cannot.

      In the state court case Ms. McClean does not plead a specific amount of

damages against Mr. Scopelliti. See Dkt. 1-1. Generally, it appears the state court

case was a foreclosure action by Ms. McClean against Terrence Nero over some

real property where Mr. Scopelliti is the tenant. Id. Defendant Nero does not join

this removal nor is his consent filed. The state court complaint alleges an amount

only regarding the mortgage price of the property. Id. It does not allege a specific

amount of damages against Mr. Scopelliti as a tenant. Id. Thus, the burden is on

the tenant Mr. Scopelliti to show the amount in controversy exceeds the

jurisdictional amount. Kirkland, 243 F.3d at 1281 n.5.

      Mr. Scopelliti alleges that “[i]n Case Number 8:19CV1626 the Amount in

Controversy exceeds $77 000[.] Through the Joinder of the State Court Claim in

12ca010683 with the Claims in 8:19cv1626 . . . [t]he amount easily exceeds the

Jurisdictional Amount.” Dkt. 1 at 3–4. “Case Number 8:19CV1626” references a

separate case filed by Mr. Scopelliti in federal court regarding these same facts.

However, it is just that: a separate case.

      Aggregating claims for the purposes of amount in controversy requirements

is permitted “in cases in which a single plaintiff seeks to aggregate two or more of

his own claims against a single defendant.” Snyder v. Harris, 394 U.S. 332, 335


                                             3
(1969). Section 1332 allows for diversity jurisdiction in “civil actions where the

matter in controversy exceeds the sum or value of $75,000.” 28 U.S.C. § 1332(a)

(emphasis added). Claims may only be aggregated by a single plaintiff against a

single defendant in a single case. Mr. Scopelliti impermissibly attempts to

aggregate claims in separate cases. In any event, Mr. Scopelliti’s separate federal

case has since been dismissed. See Scopelliti v. Harris, 8:19-cv-01626-WFJ-CPT,

Dkt. 45 (December 19, 2019). As such, Mr. Scopelliti has not met his burden to

prove that the amount in controversy in this case exceeds $75,000.

II.   Conclusion

      It is ordered this case is remanded sua sponte to the Circuit Court for the

Thirteenth Judicial Circuit in and for Hillsborough County, Florida. The Clerk is

directed to mail a certified copy of this Order to the Clerk of the Circuit Court for

the Thirteenth Judicial Circuit and to close the case.

      DONE AND ORDERED at Tampa, Florida, on December 23, 2019.

                                        /s/ William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
Plaintiff, pro se




                                          4
